DETAILED ACTION
The Amendment filed August 17, 2022 has been entered. Claims 1, 5, 10, and 13 have been amended. Claims 3, 4, and 17 have been canceled. Claims 18-22 have been added. Currently, claims 1, 2, 5-16, and 18-22 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings were received on 8/17/2022.  These drawings are accepted .

Allowable Subject Matter
Claims 1, 2, 5-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 5-16, and 18-22, Osborn in view of Ifft represents the best art of record. However, Osborn in view of Ifft fails to encompass all of the limitations of currently amended independent claim 1 and newly added independent claim 18.
Specifically regarding claim 1, the Examiner agrees with the Applicant that Osborn in view of Ifft fails to critically teach that an apparatus for measuring a fluid flow through a pipe of a semiconductor manufacturing device as claimed, which specifically includes a sealing structure arranged in the pipe, a first chamber which is arranged in the pipe upstream of the sealing structure, and a second chamber which is arranged in the pipe downstream of the sealing structure the first and second chamber being separated from each other by the sealing structure, and a measuring device, wherein the measuring device is configured to measure a first fluid pressure in the first chamber and a second fluid pressure in the second chamber, the first chamber and the second chamber being connected to the measuring device via fluid connections and/or pressure connections, wherein the measuring device is configured to determine the fluid flow based on the first and second fluid pressure (see Applicant Arguments/Remarks Made in an Amendment, filed 8/17/2022, pages 9 and 10).
Regarding claim 18, Osborn in view of Ifft fails to specifically teach an apparatus for measuring a fluid flow through a pipe of a semiconductor manufacturing device as claimed, which specifically comprises: a sealing structure which is arranged in the pipe, a flow structure having a fluid inlet which is arranged upstream of the sealing structure and a fluid outlet which is arranged downstream of the sealing structure, wherein the flow structure comprises a plurality of tubes , the tubes being formed by through holes in the sealing structure , or wherein the flow structure is at least one separate tube that bypasses the sealing structure, a first chamber which is arranged in the pipe upstream of the sealing structure, and a second chamber which is arranged in the pipe downstream of the sealing structure, the first and the second chamber being separated from each other by the sealing structure, and a measuring device, wherein the measuring device is configured to measure a first fluid pressure in the first chamber and a second fluid pressure in the second chamber, wherein the measuring device is configured to determine the fluid flow based on the first and second fluid pressure.
The Examiner notes here that while Ifft does teach several through holes in a sealing structure which may be considered as tubes, it is the view of the Examiner that the structure of Ifft does not reside in the pipe, as it specifically is designed to be placed between two pipe flanges as shown.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 18 and the examiner can find no teachings for the apparatus for measuring a fluid flow through a pipe of a semiconductor manufacturing device as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855